DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. Claim 5-9, previously withdrawn from consideration as a result of a restriction requirement, species election, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the species elections, as set forth in the Office action mailed on 03-03-2021, is hereby withdrawn and claims 5-9 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with J Gibson Lanier on 07-26-2022.
The application has been amended as follows: 
Claim 1 a) is replaced in its entirety to read:
“a)          providing a substrate having an exposed surface and a polypeptide disposed on the surface of the substrate, wherein the polypeptide comprises a heparin binding domain and one or more single chain variable fragments (scFv) comprising a CD3 or CD28 antigen recognition domain that selectively binds a T cell, and wherein the heparin binding domain and the scFv are present in the same polypeptide; and”
Claim 1 b) is replace in its entirety to read
” b) co-culturing T cells, viral vectors encoding chimeric antigen receptors , and an amount of substrate effective to stimulate T cells.”
Claims 5-9 are rejoined.
Claim 11 line 1 the word “selectively” is deleted
Claims 13 and 14 are cancelled
Claim 17 line 2 “CD3-TM-ID” is deleted
Claim 18 line 2 “CD28-TM-ID” is deleted
Claim 20 line 1 “NK cells” is deleted

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HARTNETT/             Examiner, Art Unit 1644                                                                                                                                                                                           
/DANIEL E KOLKER/             Supervisory Patent Examiner, Art Unit 1644